UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 98-4161

LAUREN ERIC WILHELM,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, Chief District Judge.
(CR-97-2)

Submitted: November 30, 1998

Decided: December 17, 1998

Before HAMILTON and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Edmund L. Gaines, HOMESLEY, JONES, GAINES, HOMESLEY &
DUDLEY, Statesville, North Carolina, for Appellant. Mark T. Cal-
loway, United States Attorney, Brian L. Whisler, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lauren Eric Wilhelm appeals from his conviction and sentence for
attempted possession of cocaine in violation of 21 U.S.C. § 841(a)
(1994). We affirm.

Wilhelm first contends that the district court erred in denying his
motion for judgment of acquittal. We review this denial under a suffi-
ciency of the evidence standard. See United States v. Brooks, 957
F.2d 1138, 1147 (4th Cir. 1992). To sustain the conviction, the evi-
dence, when viewed in the light most favorable to the government,
must be sufficient for a rational trier of fact to have found the essen-
tial elements of the crime beyond a reasonable doubt. See Glasser v.
United States, 315 U.S. 60, 80 (1942). In making this assessment, the
government is entitled to all reasonable inferences from the facts
established to those sought to be established. See United States v.
Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

To prove that a defendant is guilty of attempted possession of
cocaine, the government must show: (1) culpable intent and (2) a sub-
stantial step toward the commission of the offense that is strongly cor-
roborative of that intent. See United States v. Pelton, 835 F.2d 1067,
1074 (4th Cir. 1987). Wilhelm contends that the evidence does not
demonstrate a substantial step towards the commission of the offense
because he did not have the money to purchase the drugs with him.
At its essence, his argument is that without the presence of the pur-
chase price, he "[cannot] take a substantial step necessary toward pos-
sessing the cocaine."

A "substantial step" is more than mere preparation, but it is less
than the last act necessary to constitute completion of the substantive
offense. See United States v. Sutton, 961 F.2d 476, 478 (4th Cir.
1992). According to witness testimony, Wilhelm told Vargas, a per-

                    2
son cooperating with the police, that he had the money to complete
the purchase. Taking this statement and its logical inferences in the
light most favorable to the Government, a reasonable trier of fact
could find that Wilhelm had the funds necessary to purchase the
cocaine and that the only step that remained was to physically retrieve
the money and exchange it for the drugs in question. We find that
this, together with Wilhelm's actions in arranging the transaction,
testing the cocaine for quality, indicating satisfaction with the drug,
and directing the seller to follow him to the location where the money
was waiting, satisfies the "substantial step" requirement of attempt.
Accordingly, we affirm the district court's denial of Wilhelm's
motion. We have considered the precedent proffered by Wilhelm in
his formal brief and find it distinguishable from the facts of his case.

Wilhelm next asserts that the district court erred in attributing three
extra kilograms of cocaine to him under the principles of relevant
conduct. He argues that the only evidence supporting this figure--his
statement to the government's cooperating witness that he did not
want to buy more than one kilogram of cocaine because he had just
purchased three kilograms a few weeks prior--was not sufficiently
reliable and therefore should not have been considered in calculating
his sentence.

A district court's factual finding of the relevant quantity of drugs
at sentencing is reviewed for clear error. See 18 U.S.C. § 3742(e)
(1994); United States v. Fletcher, 74 F.3d 49, 55 (4th Cir. 1996);
United States v. Uwaeme, 975 F.2d 1016, 1018 (4th Cir. 1992). The
quantity of a drug is not a substantive element of any the crimes
involved. Rather, it is merely a sentencing factor which the Govern-
ment must prove by a preponderance of the evidence. See United
States v. Goff, 907 F.2d 1441, 1444 (4th Cir. 1990). In calculating
drug amounts, the Guidelines do not require scientific or statistical
precision; rather, the court may consider any relevant information,
"`provided that the information has sufficient indicia of reliability to
support its probable accuracy.'" See Uwaeme, 975 F.2d at 1021
(emphasis in original) (quoting U.S. Sentencing Guidelines Manual,
§ 6A1.3(a), p.s. (1991)). Consistent with this policy, hearsay alone
can provide sufficiently reliable evidence of quantity. See id.

Reviewing the evidence presented at trial, we conclude that Wil-
helm's statements, together with his actions, provide sufficient indicia

                     3
of reliability. Accordingly, the district court's use of these three kilo-
grams in calculating Wilhelm's sentence was not erroneous. See
United States v. Kinder, 946 F.2d 362 (5th Cir. 1991) (affirming dis-
trict court's finding regarding drug quantity in a similar situation). We
therefore affirm Wilhelm's conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4